CLOSING AGREEMENT

CLOSING AGREEMENT (this ‘‘Agreement’’), dated as of November 9, 2006, by and
among MDwerks, Inc., a Delaware corporation, with headquarters located at 1020
NW 6th Street, Suite I, Deerfield Beach, FL 33442 (the ‘‘Company’’), and
Gottbetter Master, Ltd. (‘‘Buyer’’).

W I T NE S S E T H:

WHEREAS:

A.    In connection with the Securities Purchase Agreement by and among the
parties hereto dated as of October 19, 2006 (the ‘‘Securities Purchase
Agreement’’), the Company has agreed, upon the terms and subject to the
conditions set forth in the Securities Purchase Agreement, to issue and sell to
Buyer (i) convertible notes of the Company (the ‘‘Notes’’) which will, among
other things, be convertible into shares of the Company's common stock (‘‘Common
Stock’’), par value $0.001 per share (the ‘‘Conversion Shares’’) in accordance
with the terms of the Notes, and (ii) warrants (the ‘‘Warrants’’) which will be
exercisable to purchase a number of shares of Common Stock in accordance with
the terms of the Warrants (the ‘‘Warrant Shares’’).

B.    To induce the Buyer to execute and deliver the Securities Purchase
Agreement, at the Initial Closing (as defined in the Securities Purchase
Agreement) which Initial Closing occurred on October 20, 2006, the parties
hereto executed and delivered a Registration Rights Agreement (the
‘‘Registration Rights Agreement’’), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Conversion Shares and
the Warrant Shares.

C.    The Buyers desire to acknowledge that all of the Company's obligations
with respect to the filing of the Registration Statement set forth in Sections 2
and 3 of the Registration Rights Agreement have been satisfied by the filing of
the Registration Statement attached hereto as Exhibit A, which Registration
Statement includes 2,777,778 Conversion Shares which may be issued upon
conversion of the Notes.

D.    The Buyers desire to waive the requirement contained in the Registration
Rights Agreement for the company to register for resale the shares of Common
Stock into which the Warrants issued to Buyers are exercisable.

D.    The Buyers desire to acknowledge that the condition for the first
Additional Closing Date set forth in paragraph 7(b)(xi) of the Securities
Purchase Agreement has been satisfied by the filing of the Registration
Statement attached hereto as Exhibit A.

E.    The Buyers desire to acknowledge that it will not be an event of default
under the Notes or a breach of the Registration Rights Agreement or the
Securities Purchase Agreement, if the SEC determines that the number of shares
of Common Stock which the Company may register on Form SB-2 pursuant to Section
415 of the Securities Act is less than the number of shares required to be
registered pursuant to the Registration Rights Agreement and the Securities
Purchase Agreement (a ‘‘Rule 415 Condition’’); provided that the Company comply
with the terms and conditions contained herein.

1


--------------------------------------------------------------------------------


F.    Unless otherwise indicated, capitalized terms in this Agreement not
defined herein shall have the meanings ascribed to them in the Securities
Purchase Agreement, the Registration Rights Agreement and the Notes.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

1.    Decrease in Required Registration Amount. Effective as of the date hereof,
Section 1(l) of the Registration Rights Agreement is hereby amended and restated
to read as follows:

l.    ‘‘Required Registration Amount’’ means 2,777,778 Conversion Shares
issuable pursuant to the Notes, all subject to adjustment as provided in Section
2(e) (without regard to any limitations on conversion of the Notes); provided,
however, in the event of a Rule 415 Condition (as defined in that certain
Closing Agreement, dated November 9, 2006), the Required Registration Amount
shall be reduced to the number of Conversion Shares equal to the maximum amount
of shares allowed to be registered by the SEC multiplied by 0.5025, which
represents Buyer's pro rata portion of all shares of Common Stock which the
Company is required to register for resale.

2.    The Buyers hereby acknowledge that all of the Company's obligations with
respect to the filing of the Registration Statement set forth in Sections 2 and
3 of the Registration Rights Agreement have been satisfied by the filing of the
Registration Statement attached hereto as Exhibit A.

3.    The Buyers hereby acknowledge that all the conditions for the first
Additional Closing Date set forth in paragraph 7(b)(xi) of the Securities
Purchase Agreement have been satisfied by the filing of the Registration
Statement attached hereto as Exhibit A.

4.    This Agreement shall constitute an amendment or waiver of the Securities
Purchase Agreement pursuant to the provisions of the Section 9(e) thereof. This
Agreement shall also constitute an amendment or waiver of the Registration
Rights Agreement pursuant to the provisions of Section 10 thereof.

5.    This Agreement shall be binding upon all successors and assignees of the
Company and Buyer.

[Signature Page Immediately Follows This Page]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Closing Agreement to be duly executed as of the date
first written above.

[spacer.gif] COMPANY:
MDWERKS, INC.

[spacer.gif] [spacer.gif] [spacer.gif] By:  /s/ Howard Katz
Name:Howard Katz
Title: Chief Executive Officer

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Closing Agreement to be duly executed as of the date
first written above.

[spacer.gif] BUYERS:
GOTTBETTER CAPITAL MASTER, LTD.

[spacer.gif] [spacer.gif] [spacer.gif] By:  /s/ Adam S. Gottbetter
Name:Adam S. Gottbetter
Title: Director

3


--------------------------------------------------------------------------------
